Department No. 1, by the Court:
It is ordered that so much of the judgment in said cause as adjudges that the defendant Anna Emig recover from her co-defendant Charles Fella the sum of $3,000 with legal interest from April 9th, 1877, and $242.25 costs, and that said Anna Emig holds a lien for said amounts on the real property described in said judgment, be stricken out, and that the remain*599dcr of said judgment stand, and that the cause be remanded to the Court below to give leave to the defendant Anna Emig to serve her answer on the defendants affected thereby, and after issue joined therein, or in case of default to plead thereto, to determine the matters in controversy between said parties defendant, and dispose of the surplus proceeds of sale, if any there be, in accordance with the rights of the respective parties.
And it is further ordered that the appellants recover from the defendant Anna Emig, the costs of the appeal.